DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 and 5-12 are allowed.  Considering claim 1, the prior art does not teach a driving apparatus for driving a vibration wave motor comprising a vibrating body including an electro mechanical energy conversion device; a control unit configured to control the vibration wave motor based on the driving signals, which correspond to a result of determination by the determination unit; wherein the determination unit determines slip direction when a slip occurs between the vibrating body and the driven body, in a state where the vibration wave motor is at a standstill in combination with the rest of the applicant’s claimed limitations.
Considering claim 10, the prior art does not teach a driving method of driving a vibration wave motor comprising a vibrating body including an electro mechanical energy conversion device and a driven body pressed against the vibrating body and configured to move the driven body; controlling the vibration wave motor based on the driving signals, which correspond to a result of determination by the determining: determining a slip direction, in a state where a slip occurs between the vibrating body and the driven body, while in a state where the vibration wave motor is at a standstill; and controlling the vibration wave motor so that the driven body is driven in the same direction as the slip direction to reduce the slip of the vibration wave motor, in the state where the slip occurs between the vibrating body and the driven body in combination with the rest of the applicant’s claimed limitations.
Considering claim 10, the prior art does not teach a vibration wave motor apparatus comprising: a vibration wave motor comprising: a driven body pressed against the vibrating body and configured to move the driven body relatively to each other, a driving apparatus that drives the vibration wave motor and comprising: a determination unit configured to determine, based on the detecting signals, a direction in which the vibrating body and the driven body are to be moved relatively to each other; and a control unit configured to control the vibration wave motor based on the driving signals, which correspond to a result of determination by the determination unit, wherein the determination unit determines a slip direction, in a state where a slip occurs between the vibrating body and driven body, while in a state where the vibration wave motor is at a standstill in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837